Citation Nr: 0407336	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  98-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  (The appellant later relocated to 
an area served by the RO in St. Petersburg, Florida.)  In 
that determination, the RO increased to 20 percent the rating 
assigned to the lumbar spine disability.  The appellant 
disagreed and this appeal ensued.  Subsequently, in a June 
1999 rating decision, the RO increased the evaluation to 40 
percent disabling.  The appellant presumably seeks the 
maximum benefit allowed by law and has not clearly expressed 
intent to limit his appeal.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  Therefore, the issue for appellate review is 
as styled on the title page of this decision.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

VA recently amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising that portion of the criteria 
applicable to the musculoskeletal system addressing 
disabilities of the spine, including the rating of 
intervertebral disc syndrome, the criteria used in rating 
this disability.  The intended effect of this action was to 
ensure the criteria used current medical terminology and 
unambiguous criteria, and that it reflected recent medical 
advances.  The amended criterion is effective September 26, 
2002.  See 67 Fed. Reg. 54,346 (Aug. 22, 2002) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (regarding 
intervertebral disc syndrome)); see also 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (regarding criteria for 
evaluating all spine disabilities).  

Although the RO informed the appellant of the revised 
criteria for rating intervertebral disc syndrome, and 
apparently adjudicated the claim using that criteria, the 
most recent VA examination in July 2001 did not contain 
sufficient information to accurately adjudicate the claim 
under the revised criteria.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and severity of the 
degenerative disc disease of the lumbar 
spine.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the physician to comment on the 
presence or absence of symptomatology 
listed in applicable criteria of the 
amended regulations, as well as those 
criteria applicable when he filed his 
claim.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



